J-S40039-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                            IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                            Appellee

                       v.

ROBERT YOUNGS, III

                            Appellant                         No. 62 MDA 2014


                Appeal from the PCRA Order December 6, 2013
                 In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0004436-2000


BEFORE: BENDER, P.J.E., BOWES, J., and PANELLA, J.

MEMORANDUM BY PANELLA, J.                                  FILED AUGUST 20, 2014

        Appellant, Robert Youngs, III, appeals pro se from the order entered

on December 6, 2013, by the Honorable Thomas G. Parisi, Court of Common

Pleas of Berks County, which denied his second petition filed pursuant to the
                                          1
Post-                                          After careful review, we affirm.

        Following a trial on March 6, 2001, a jury convicted Youngs of murder

of the first degree, aggravated assault, possessing instruments of crime, and

firearms not to be carried without a license. On April 12, 2001, the trial court

sentenced Youngs to life in prison for the murder conviction, followed by




____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S40039-14


This Court affirmed the judgment of sentence on August 6, 2003. Young did

not seek allocator in the Pennsylvania Supreme Court.

      On September 3, 2004, Youngs filed a PCRA petition, which the PCRA

court denied and this Court affirmed on August 23, 2006. Nearly seven years

later, on June 12, 2013, Youngs filed a pro se PCRA petition. The PCRA court

denied the petition. In dismissing the PCRA petition, the court found that

Youngs failed to prove that any exceptions to the time bar provided in 42

PA.CONS.STAT.ANN. § 9545(b)(1)(i)-(iii) apply. This appeal follows.



and rambling. We agree with the PCRA court that Youngs raises two issues

on appeal. First he claims the PCRA court erred by denying his PCRA petition

when his conviction was based on, in his terms, a fraud upon the court.

Specifically, that the Commonwealth presented the false and misleading

testimony at trial of three witnesses and that the district attorney and

criminal investigator intentionally failed to provide the original crime scene



record.

                                                                             -

conviction relief is well settled. We must examine whether the record

supports

determination is free of legal error. See Commonwealth v. Hall, 867 A.2d




                                     -2-
J-S40039-14


unless there is no support for the findings in the certified record. See

Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa. Super. 2001). Our

scope    of   review     is   limited   by   the   parameters    of   the   PCRA.   See

Commonwealth v. Heilman, 867 A.2d 542, 544 (Pa. Super. 2005).

        A PCRA petition must be filed within one year of the date that the

judgment      of    sentence     becomes     final.   See   42   PA.CONS.STAT.ANN.    §

                   The PCRA timeliness requirements are jurisdictional in nature



Commonwealth v. Flanagan, 854 A.2d 489, 509 (Pa. 2004).

        Youngs did not seek a petition for allowance of appeal to our Supreme

Court. Thus, his judgment of sentence became final on Monday, September

6, 2004. Youngs filed the present PCRA petition             his second      on June 12,

2013, which is well outside the one-year time period. (It is eight years, nine

months, and six days too late.)



jurisdiction to grant [him] relief unless he can plead and prove that one of

the exceptions to the time bar provided in 42 [PA.CONS.STAT.ANN.] §

9545(b)(1)(i)-                     Commonwealth v. Pursell, 561 Pa. 214, 220,

749 A.2d 911, 914-915 (2000). See also Commonwealth v. Wilson, 824
A.2d 331, 335 (Pa. Super. 2003) (en banc), appeal denied, 576 Pa. 712,

839 A.2d 352 (2003)




                                             -3-
J-S40039-14


review focuses on whether Appellant has pled and proven that one of the



      To invoke a timeliness exception, a petitioner must prove one of the

following:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this
      Commonwealth or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the
      exercise of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively

42 Pa.C.S.A. § 9545(b)(1)(i-iii).

      Youngs first argues that the Commonwealth intentionally presented, at

trial, the false and misleading testimony of three witnesses. This is the



testimony was false. As before, his evidence of the false and misleading

nature of her testimony is that it was, in his opinion, inconsistent. He makes

the same argument, that the testimony was false and misleading as it was

inconsistent, for the two other witnesses, Amy Tyron and Officer Michael

Dobrosky. These claims do not come within the purview of any of the three

exceptions in § 9545(b)(1)(i-iii).

      Youngs next claims that the district attorney and criminal investigator

intentionally failed to provide to the defense at trial the original crime scene

                                      -4-
J-S40039-14


photographs.    (At     trial,   the   Commonwealth   provided   replacement

photographs.) Even assuming for the sake of argument that this claim

somehow constitutes after-discovered evidence, Youngs has completely

failed to even plead that he

                                                      545(b)(2). As such, this

claim fails. See Commonwealth v. Sattazahn, 869 A.2d 529, 535 (Pa.

Super. 2005).



his petition is not supported by the record. Youngs filed a patently untimely



time bar. Accordingly, this claim fails.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/20/2014




                                       -5-
J-S40039-14




              -6-